CORRECTED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1, 3, 6, 8, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest an optical module comprising: components disposed in an optical path of the optical module; and a light guide body for optical path and optical axis adjustment, the light guide body being installed between the components and comprising a Czochralski method (CZ) or floating zone method (FZ) silicon single crystal having an extinction ratio of 30 dB or more and a tabular or cubic shape, wherein the light guide body is directly joined to at least one of the components, and one side surface alone of the light guide body is joined and fixed to a base via an adhesive.
The most applicable prior art, Zhang et al (“High-extinction-ratio silicon polarization beam splitter with tolerance to waveguide width and coupling length variations”), hereinafter Zhang, Taillaert et al (“Compact efficient broadband grating coupler for silicon-on-insulator waveguides”), hereinafter Taillaert, and either Lavigna et al (US 4,134,785) or De Leon et al (US 4,258,009), addressed in the Office Action mailed 7/12/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  While fixing a light guide body to a base via an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang et al (US 8,837,870 B1) discloses a fiber coupled laser device having high polarization extinction ratio and high stability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        7/21/21